Case 2:18-cr-20495-DML-MKM ECF No. 102, PageID.316 Filed 12/31/20 Page 1 of 34




                   UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
 _________________________________________________________________

 UNITED STATES OF AMERICA,

                           Plaintiff,
                                                     Case No. 18-20495
              v.
                                                     HON. DAVID M. LAWSON
 IBRAHEEM IZZY MUSAIBLI,
   aka Abu Shifa Musaibli,
   aka Abu ‘Abd Al-Rahman Al-Yemeni,
   aka Abu Abdallah Al Yemeni,
   aka Abdallah Umar Al-Salih,
   aka Ibraheem ‘Izd ‘Umar Salih Musaibad,

                      Defendant.
 __________________________________________________________________

  UNITED STATES’ MOTION TO ADMIT ISIS DOCUMENTS RELATED
            TO DEFENDANT AND HIS CO-CONSPIRATORS
 __________________________________________________________________

       Ibraheem Musaibli joined the terrorist organization ISIS (also known as the

 Islamic State) in late 2015. During his time with the group, Musaibli attended a

 military training camp, engaged in combat, conducted armed guard duty, and

 conspired with other ISIS members to assist foreigners to travel to the Islamic State.

 In the spring of 2018, ISIS lost much of its former territory to a coalition of troops

 led by the United States military (hereinafter the “Coalition Forces”). As Coalition

 Forces took back territory from ISIS, they recovered documents, electronic storage
Case 2:18-cr-20495-DML-MKM ECF No. 102, PageID.317 Filed 12/31/20 Page 2 of 34




 media, and electronic devices belonging to ISIS. Coalition Forces then exploited and

 analyzed the recovered media to assist in the efforts against ISIS.

       The United States seeks to admit several documents recovered from the

 collected media. These documents relate to Musaibli personally, his brigade of

 foreign fighters collectively, and ISIS’s military apparatus generally. The United

 States requests that the Court hold an evidentiary hearing, pursuant to Federal Rule

 of Evidence 104(a), to determine the admissibility of the ISIS documents. Counsel

 for Musaibli does not concur in the admissibility of the documents.

                                               MATTHEW SCHNEIDER
                                               United States Attorney

                                               s/Kevin M. Mulcahy
                                               Kevin M. Mulcahy
                                               Hank Moon
                                               Assistant United States Attorney
                                               211 W. Fort Street, Suite 2001
                                               Detroit, MI 48226
                                               Kevin.Mulcahy@usdoj.gov
                                               (313) 226-9713

 Date: December 31, 2020




                                           2
Case 2:18-cr-20495-DML-MKM ECF No. 102, PageID.318 Filed 12/31/20 Page 3 of 34




         BRIEF IN SUPPORT OF MOTION TO ADMIT DOCUMENTS

                                          I
                                  THE ISLAMIC STATE

     A. The History and Evolution of ISIS

        In 1999, the country of Jordan released Abu Musab al-Zarqawi after he served

 5 years of a 15-year sentence for unlawful possession of firearms and membership

 in a militant organization. Zarqawi then moved to Afghanistan, where he made

 contact with al-Qaeda's leadership and established his own jihadi group known as

 Jama’at al-Tawhid wal-Jihad (“JTWJ”). Zarqawi’s group plotted attacks against

 Western tourist spots in Jordan and elsewhere before eventually moving to Iraq. By

 the beginning of the Iraq war in 2003, JTWJ moved on to targeting the government

 of Jordan, the international community, and the Shia, which Zarqawi viewed as the

 chief threat to Sunni power in Iraq and the wider region. In September 2004, Zarqawi

 pledged allegiance to al-Qaeda and Osama Bin Laden. From that point onward,

 JTWJ was known as al-Qaeda in Iraq (“AQI”). 1 Over the next few years, other jihadi

 groups in Iraq joined AQI to form a coalition under Zarqawi’s leadership.

        On June 7, 2006, Zarqawi was killed. In the years following his death, AQI

 changed its name to the Islamic State in Iraq (“ISI”). By 2011, the group had moved



 1      On October 15, 2004, the U.S. Secretary of State designated al Qaeda in Iraq (“AQI”), then
 known as Jam’at al Tawhid wa’al-Jihad, as a Foreign Terrorist Organization (“FTO”) under
 Section 219 of the Immigration and Nationality Act (the “INA”) and as a Specially Designated
 Global Terrorist under section 1(b) of Executive Order 13224.
                                                3
Case 2:18-cr-20495-DML-MKM ECF No. 102, PageID.319 Filed 12/31/20 Page 4 of 34




 its headquarters to Mosul, Iraq, and named a new leader: Abu Bakr al-Baghdadi.

 Prison breaks and bombings followed, leading to an increase in ISI members and

 increased influence in the region. ISI exploited the Arab Spring in 2011 and the

 Syrian civil war to gain recruits, weapons, and land. Perhaps most importantly, on

 April 9, 2013, Baghdadi confirmed in an audio statement that Jabhat al-Nusra

 (another large jihadi group) was joining ISI: the combined group ultimately became

 the now-familiar Islamic State in Iraq and al-Sham (“ISIS”). 2

        On June 29, 2014, ISIS released an audio recording announcing a formal

 change of its name to the Islamic State and declaring the formation of a Caliphate or

 Islamic State. On July 4, 2014, Baghdadi made a rare public appearance during

 Friday evening prayers at the Grand Mosque of al-Nuri in Mosul to declare himself

 the Caliph (or leader of the Caliphate) and—importantly to this case—calling on

 Muslims around the world to join the group, which he renamed the Islamic State or

 IS.

        Acquiring land and establishing a government structure over that territory was

 vital to the Caliphate. “By 2014, ISIL had taken Mosul from a defeated Iraqi army,



 2       On May 15, 2014, the Secretary of State amended the designation of AQI as an FTO under
 Section 219 of the INA and as a Specially Designated Global Terrorist entity under section 1(b)
 of Executive Order 13224 to add the alias Islamic State of Iraq and the Levant (“ISIL”) as its
 primary name. The Secretary also added the following aliases to the FTO listing: the Islamic State
 of Iraq and al-Sham (i.e., “ISIS”—which is how the FTO will be referenced herein), the Islamic
 State of Iraq and Syria, ad-Dawla al-Islamiyya fi al-‘Iraq wa-sh-Sham, Daesh, Dawla al Islamiya,
 and Al-Furqan Establishment for Media Production.
                                                 4
Case 2:18-cr-20495-DML-MKM ECF No. 102, PageID.320 Filed 12/31/20 Page 5 of 34




 as well as Raqqa and oil-rich Deir Az Zor in Syria. The group used tools and

 bulldozers to begin systematically dismantling the Syria-Iraq border, turning its

 caliphate aspirations into reality.” The Rise and Fall of ISIL Explained, June 20,

 2017,      www.aljazeera.com/features/2017/6/20/the-rise-and-fall-of-isil-explained

 (last visited Dec. 16, 2020). At its peak, the Islamic State ruled over parts of Syria

 and Iraq equivalent to the size of the United Kingdom. See Ian Johnson, The rise of

 ISIS: Terror group now controls an area the size of Britain, expert claims, Sept. 4,

 2014, www.independent.co.uk (last visited Dec. 7, 2020).

    B. ISIS as a Bureaucracy

         Almost immediately, the Caliphate ran its territory with a bureaucracy that

 rivaled large, formal, state governments. “The group takes a bureaucratic,

 systematized approach to maintaining power that makes it look in some ways more

 like a settled government than a fly-by-night band of extremists. Whether under the

 flag of the Islamic State, or ISIS before that, the group organizes the territory it

 administers into well-defined geographic units, levies taxes in areas it controls, and

 manages large numbers of fighters across a sparsely populated territory roughly the

 size of the United Kingdom.” Jacob N. Shapiro and Danielle F. Jung, The Terrorist

 Bureaucracy: Inside the Files of the Islamic State, BOSTON GLOBE (Dec. 14, 2014)

 www.scholar.princeton.edu/sites/default/files/jns/files/the_terrorist_bureaucracy_in

 side_ the_files_of_the_islamic_state_in_iraq_-_ideas_-_the_boston _globe_0.pdf.


                                           5
Case 2:18-cr-20495-DML-MKM ECF No. 102, PageID.321 Filed 12/31/20 Page 6 of 34




 “The group [] meted out services . . . which in certain categories outperformed the

 one it had usurped. The Islamic State collected taxes and saw to it that the garbage

 was picked up. Couples who got married could expect to receive a marriage license

 printed on Islamic State stationery. Once children of those unions were born, their

 birth weight was duly recorded on an ISIS-issued birth certificate. The group even

 ran its own D.M.V.” See Rukmini Callimachi and Falih Hassan, Abu Bakr al-

 Baghdadi, ISIS Leader Known for His Brutality, Is Dead at 48, THE NEW YORK

 TIMES (Oct. 27, 2019), https://www.nytimes.com/2019/10/27/ world/middleeast/al-

 baghdadi-dead.html.

       Numerous media outlets obtained copies of ISIS documents and reported on

 the terrorist group’s detailed record keeping. See Rukmini Callimachi, The ISIS

 Files: When Terrorists Run City Hall, THE NEW YORK TIMES (Apr. 4, 2018),

 https://www.nytimes.com/interactive/2018/04/04world/middleeast/isis-documents-

 mosul-iraq.html (“The world knows the Islamic State for its brutality, but the

 militants did not rule by the sword alone. They wielded power through two

 complementary tools: brutality and bureaucracy.”); Ghaith Abdul-Ahad, The

 Bureaucracy of Evil: How Islamic State Ran a City, THE GUARDIAN (Jan. 29, 2018),

 https://www.theguardian.com/cities/2018/jan/29/bureaucracy-evil-isis-run-city-

 mosul (“Totalitarian regimes can’t survive on millennial ideology and mass terror

 alone. They need a functioning bureaucracy and competent administrators.”);


                                          6
Case 2:18-cr-20495-DML-MKM ECF No. 102, PageID.322 Filed 12/31/20 Page 7 of 34




 Documents Reveal ISIS Bureaucracy, CBC NEWS: THE NATIONAL (Nov. 14, 2014),

 www.youtube.com/watch?v=OvhftJHHtel (“ISIS clearly has an obsession with

 paperwork.”).

                                    II
                             IBRAHEEM MUSAIBLI

    A. Background

       Ibraheem Musaibli was born in Dearborn, Michigan in May 1990. Musaibli

 dropped out of high school to work at his parents’ perfume shop. Musaibli spent

 considerable time in Yemen—the country of his parents’ birth and to which he feels

 a particular connection—throughout his youth. Musaibli married his first wife in

 Yemen at age 19. That marriage resulted in the birth of two children, whose names

 would later serve as part of Musaibli’s kunya, or nom de guerre, while fighting for

 the Islamic State.

       From October 2013 to March 2014, Musaibli attended a religious school in

 Dammaj, Yemen. This attendance coincided with the second of two sieges of the

 school by Shiite rebels known as Huthis. Huthis and students at the school (as well

 as local tribesmen) battled for several months. Eventually, the sides reached a

 ceasefire. Musaibli returned to the United States a few months after the fighting

 stopped.

       When Musaibli came back from Dammaj, he brought his wife and two

 children with him. The marriage did not last long thereafter. Musaibli’s wife took
                                          7
Case 2:18-cr-20495-DML-MKM ECF No. 102, PageID.323 Filed 12/31/20 Page 8 of 34




 the children back to Yemen by the end of 2014. From 2013 through early 2015,

 Musaibli began consuming internet jihadi material on his path to radicalization. For

 example, Musaibli digested Anwar Al Awlaki 3 propaganda videos, and sent them to

 friends and family members. In February 2015, Musaibli married a woman from

 Pennsylvania and fathered another child. Before the child’s birth, however, Musaibli

 left the United States.

     B. Musaibli Joins ISIS

        In April 2015, Musaibli returned to Yemen where he married a third woman,

 fathered another child, and left again prior to the birth. By early October 2015,

 Musaibli began his journey from Yemen to Syria to join ISIS. The defendant traveled

 through Saudi Arabia and Turkey prior to crossing into Syria. By late October or

 early November 2015, the defendant had joined ISIS in Raqqa, Syria: ISIS’s

 self-proclaimed capital. There, the defendant attended a ten-day ISIS religious

 training camp. He then traveled with other ISIS members to Mosul, Iraq, where he

 attended an ISIS military training camp. The military camp included training on

 crossing terrain with a machine gun, shooting a machine gun, and conducting

 ambush techniques. Upon graduation from the ISIS military training camp, the

 defendant swore allegiance to ISIS and its leader, Abu Bakr Al-Baghdadi.


 3       Anwar al-Awlaki was a prominent leader and recruiter for al Qaeda in the Arabian
 Peninsula (“AQAP”), a designated foreign terrorist organization, who was killed in 2011. Al-
 Awlaki was a prolific producer of English-language jihadist propaganda, which, even after his
 death, continues to inspire individuals to participate in violent jihad.
                                              8
Case 2:18-cr-20495-DML-MKM ECF No. 102, PageID.324 Filed 12/31/20 Page 9 of 34




       At the end of the training camp, ISIS assigned the defendant to a military

 brigade and issued him a Kalashnikov assault rifle, a vest, magazines, and grenades.

 The defendant went with other ISIS members of his military brigade, armed with

 Kalashnikov assault rifles, grenades, and RPGs, to Hit, Iraq. There, Musaibli fought

 alongside other ISIS members as they tried to protect Hit from the advancing

 Coalition Forces. Musaibli engaged in combat and conducted ribat on behalf of ISIS.

 Ribat is a form of armed guard duty where ISIS fighters protect the front line of the

 battle against enemy advancement.

       The defendant remained with ISIS for over two and one-half years. By

 November 2016, the defendant was with ISIS in Dayr Az Zawr, Syria, one of ISIS’s

 remaining strongholds at that time. The defendant admitted to law enforcement that

 he conducted armed guard duty and fought on behalf of ISIS against the Syrian Army

 while in Dayr Az Zawr. He claimed to recall only firing his weapon twice at Syrian

 military positions.

       As ISIS lost territory, the defendant retreated with the terrorist group.

 Eventually, Syrian Democratic Forces captured the defendant and he remained in

 SDF custody until he was turned over to the FBI. In July 2018, he was flown back

 to the United States to face terrorism-related charges.




                                           9
Case 2:18-cr-20495-DML-MKM ECF No. 102, PageID.325 Filed 12/31/20 Page 10 of 34




     C. The ISIS Documents

        Given ISIS’s record-keeping prowess and Musaibli’s lengthy tenure with the

 terrorist organization, it is not surprising that records related to Musaibli have been

 recovered. As detailed below, several identify Musaibli himself, while other

 recovered documents are about ISIS generally, Musaibli’s brigade/battalion (Tariq bin

 Ziyad),4 or some of Musaibli’s coconspirators. These documents are directly relevant

 to establishing (1) the conspiracy and agreement by Musaibli and others to provide

 material support to ISIS; (2) that Musaibli specifically provided material support to

 ISIS in the form of his own personal service, specifically, serving under the direction

 and control of ISIS as a solider; and (3) that he attended a training camp (as charged in

 Count Three of the First Superseding Indictment) because soldiers for ISIS received

 military training from the group.

        What follows are brief descriptions of the documents recovered thus far. A copy

 of these documents will be provided to the Court, under separate cover, prior to the

 hearing on this motion. Should additional relevant documents become available, the

 United States will update both the defense and the Court.




 4       ISIS battalions are named after historic Generals; e.g., Tariq Bin Ziyad, who is known for
 his conquest to cross Gibraltar from Morocco to conquer Spain in 700 AD. The Tariq Bin Ziyad
 Battalion was created by Abu Souleymane al-Faransi a/k/a Abdelilah Himich, a Moroccan-born
 French citizen and alleged co-planner of 2015 and 2016 terrorist attacks in France and Belgium.
 The Tariq Bin Ziyad Battalion was made up largely of foreign terrorist fighters.
                                                10
Case 2:18-cr-20495-DML-MKM ECF No. 102, PageID.326 Filed 12/31/20 Page 11 of 34




       1. The Tariq bin Ziyad Roster

       In February 2017, Iraqi military forces recovered numerous ISIS documents

 in Mosul, one of which was an ISIS roster listing members of the Tariq bin Ziyad

 foreign fighter brigade. Iraqi military forces provided the documents to the United

 States Department of Defense that same day. The next day, the original documents

 were transported to a DoD military facility in Iraq and scanned into the DoD network

 for exploitation, placed in evidence bags, and returned to Iraqi military forces.

 Michael Frost, a DoD staff operations specialist, then sent the scanned documents to

 the FBI’s Counterterrorism Division for further analysis.

       The Tariq bin Ziyad roster contained information on 341 brigade members. A

 stamp on the first page notes that it is from the Islamic State, Diwan al-Jund, which

 means the Office of the Soldiers. The 18-page roster provides information on various

 soldiers broken into categories, including lists of soldiers who were martyred,

 injured, ready, on leave, and wanted, among other categories. The second page of

 the document lists Tariq bin Ziyad fighters who are “resting after a raid.” Musaibli

 is on this list. Specifically, the translated entry provides several pieces of information

 about him:

       Kunya:               Abu ‘Abd-al-Rahman Al-Yemeni
       Date of birth:       27/5/1990
       Census Number:       1200015723
       Nationality:         Yemen
       Position:            Fighter
       Remarks:             He left the frontline twice without permission
                                            11
Case 2:18-cr-20495-DML-MKM ECF No. 102, PageID.327 Filed 12/31/20 Page 12 of 34




 The information in this document is corroborated by other sources. For example,

 Musaibli told family members that he used the kunya Abu ‘Abd-Al-Rahman. In

 English, the kunya translates to the father of ‘Abd-Al-Rahman. Musaibli’s eldest son

 is named Abd Al Rahman. The ISIS census number is akin to social security numbers

 in the United States, and it was used by ISIS in identifying its soldiers and members.

 Additionally, Musaibli’s parents are naturalized U.S. citizens from Yemen and

 Musaibli spent significant time in Yemen (hence the last portion of his kunya being

 “al Yemeni” or from Yemen and the indication in the roster that his nationality is

 “Yemen”). Finally, Musaibli’s date of birth is correctly listed in the roster as May 27,

 1990.

         2. The Payroll Records

         In June 2017, Coalition Forces recovered electronic media in Mosul, Iraq.5

 Included in the electronic media were payroll sheets that contained information

 about each ISIS member receiving pay, including name, kunya, census number,

 family information, date of birth, amount paid, brigade, and the month(s) of

 payment. For Musaibli, the entries—which are broken up into two parts here for

 ease of review—read as follows:




 5      The government provided the exact coordinates of the media’s recovery location to the
 defense.
                                               12
Case 2:18-cr-20495-DML-MKM ECF No. 102, PageID.328 Filed 12/31/20 Page 13 of 34




 Like the Tariq bin Ziyad roster, several components of the payroll record correspond

 to Musaibli. Those include his kunya, his name (with a slight misspelling), his date

 of birth, his brigade, and his ISIS census number. The chart shows Musaibli

 receiving monthly payments for most of 2016, which aligns with Musaibli having

 joined ISIS sometime in late 2015.

       Given the extensive nature of the ISIS bureaucracy and its recordkeeping and

 transfer of data methods, multiple different copies and versions of this payroll sheet

 exist. For example, in addition to the version found by Coalition Forces shown

 above, a UN investigative team assigned to hold ISIS members accountable for

 crimes against humanity (called UNITAD) recovered similar payroll records with

 the same information about Musaibli on them. UNITAD recovered its documents

 from Northern Iraq as well, independent of Coalition Forces. The United States

 intends to call a witness from the United Nations investigative team during the

 proposed evidentiary hearing.

                                          13
Case 2:18-cr-20495-DML-MKM ECF No. 102, PageID.329 Filed 12/31/20 Page 14 of 34




       3. Office of the Treasury, Soldier’s Administration Report

       On December 27, 2017, ISIS electronic media was recovered in Hasaka

 Province, Syria. Among the records was a link chart for the Islamic State’s “Office

 of the Treasury” displaying several boxes under the heading “Estimated Budget,” as

 shown below.




       The first box was called “Work Force.” Clicking on that link leads to an Excel

 Spreadsheet entitled “Soldier’s Administration Ledger.” Line 20901 of the Solder’s

 Administration ledger lists and identifies defendant Musaibli. That line provides his

 name, kunya (Abu ‘Abd-al-Rahman al-Yemeni), census number (matching the other

 documents), date of birth (May 27, 1990), brigade (Tariq bin Ziyad), and total

 payment received.

                                          14
Case 2:18-cr-20495-DML-MKM ECF No. 102, PageID.330 Filed 12/31/20 Page 15 of 34




       4. Syrian Roster

       In December 2017, in Hasaka Province, Syria, Coalition Forces recovered a

 roster of ISIS fighters that included stipends paid to listed soldiers, unit assignments,

 and other information. The spreadsheet had a few different tabs regarding ISIS

 dependents as well as personal information about the fighters. A line item on that

 list identifies Musaibli, including his ISIS census number (matching the other

 documents), kunya (Abu ‘Abd-al-Rahman al-Yemeni), brigade (Tariq bin Ziyad),

 date of birth (May 27, 1990), and reflects that he received payment. The document

 lists his occupation as “soldier.”

       5. Hospital Records

       The United States also intends to offer hospital records related to Musaibli’s

 various stays in an ISIS hospital in Raqqa. Issued by ISIS’s Office of Health, the

 Raqqa General Clinic records reveal that Musaibli received lab tests, X-rays, and

 examinations from September to November 2016. It lists Musaibli as being a

 member of the Office of the Soldiers. Below is a translated portion of two such

 records:




                                            15
Case 2:18-cr-20495-DML-MKM ECF No. 102, PageID.331 Filed 12/31/20 Page 16 of 34




       6. ISIS and Tariq bin Ziyad Documents

       In addition to documents specifically identifying Musaibli, the United States

 intends to offer documents related to his brigade, Tariq bin Ziyad, and ISIS

 generally. One such document is a flow chart that lays out the Office of Soldiers’

 structure, including the various infantry brigades and battalions. Tariq bin Ziyad is



                                          16
Case 2:18-cr-20495-DML-MKM ECF No. 102, PageID.332 Filed 12/31/20 Page 17 of 34




 among those battalions. Inserted below is a translated copy of the brigade structure

 chart:




          Another ISIS document that the government intends to use at trial sets forth

 how ISIS assigned census numbers. As indicated throughout this motion, Musaibli

 had a consistent census number—similar to a social security number in the United

 States—that ISIS used to identify him (to pay him, for example). This document

 shows that census numbers correspond with different Wilayats (similar to

 provinces), but that census numbers beginning with “120001” are reserved for the

 Military Administration. Musaibli’s census number begins with “120001.” One

 portion of this chart, shown here in Arabic and English, looks like this:




                                           17
Case 2:18-cr-20495-DML-MKM ECF No. 102, PageID.333 Filed 12/31/20 Page 18 of 34




 There are other documents related to ISIS and Musaibli’s co-conspirators, including:

    • A proclamation from ISIS that every member must be assigned a census

       number;

    • An after-action report explaining why ISIS lost the battle of Hit, Iraq (a battle

       Musaibli was involved in);

    • A wanted poster of a British ISIS member with whom Musaibli conspired to

       recruit two British teenage brothers to travel to join ISIS; and

    • An example of weekly activity reports related to the Tariq bin Ziyad brigade.

                                        III
                                     THE LAW

       Federal Rule of Evidence 104(a) allows for pretrial hearings to determine the

 admissibility of evidence before trial. See Fed. R. Evid. 104(a). Admissibility of the

 ISIS documents requires the government to clear two hurdles: authentication and

 hearsay.




                                          18
Case 2:18-cr-20495-DML-MKM ECF No. 102, PageID.334 Filed 12/31/20 Page 19 of 34




       A. Authentication

       Under Federal Rule 901(a), a proponent “must produce evidence sufficient to

 support a finding that the item is what the proponent claims it is.” Fed. R. Evid.

 901(a). The authenticity inquiry “turns on whether the document is what it purports

 to be, not its veracity.” United States v. Mandycz, 447 F.3d 951, 966 (6th Cir. 2006).

 The authentication threshold is a “relatively low hurdle.” United States v. Mallory,

 902 F.3d 584, 595 (6th Cir. 2018) (quotation omitted). “Only a prima facie showing

 of genuineness is required; the task of deciding the evidence’s true authenticity and

 probative value is left to the jury.” United States v. Harvey, 117 F.3d 1044, 1049

 (7th Cir. 1997); see also United States v. Thomas, No. 90-3289, 1990 U.S. App.

 LEXIS 22476, 1990 WL 212541, *4 (6th Cir. Dec. 21, 1990) (quoting United States

 v. Jardina, 747 F.2d 945, 951 (5th Cir. 1984)) (“Once a prima facie case is made,

 the evidence goes to the jury and it is the jury who will ultimately determine the

 authenticity of the evidence, not the court.”). Stated another way, Rule 901(a)

 requires only “some competent evidence in the record to support authentication.”

 United States v. Koziy, 728 F.2d 1314, 1321 (11th Cir. 1984).

       Rule 901(b) sets forth examples of the ways or types of evidence that

 proponents can use to meet authenticity’s low standard. Two of these examples are

 relevant here. First, under subsection (b)(1), authentication can be established

 through “testimony of a witness with knowledge.” During the proposed evidentiary


                                          19
Case 2:18-cr-20495-DML-MKM ECF No. 102, PageID.335 Filed 12/31/20 Page 20 of 34




 hearing, the United States intends to call several witnesses with knowledge of the

 hallmarks of ISIS documents and with several of these documents in particular.

 While subject to change, the United States plans to call the following witnesses:

       • UNITAD Witness. In September 2017, the United Nations Security

          Council unanimously adopted resolution 2379 (2017), by which it

          requested the Secretary-General to establish an investigative team, headed

          by a Special Adviser, to support domestic efforts to hold ISIL accountable

          by collecting, preserving, and storing evidence in Iraq of acts that might

          amount to war crimes, crimes against humanity, and genocide committed

          in Iraq. Pursuant to this resolution, the Secretary-General established the

          United Nations Investigative Team to Promote Accountability for Crimes

          Committed by Da’esh/ISIL (known as UNITAD). The United States

          intends to call a member of the UNITAD investigative team who has

          reviewed thousands of ISIS documents as part of its mission. The

          UNITAD witness will also testify about ISIS documents the investigative

          team found that identify Musaibli in particular. The witness will testify

          about the proposed exhibits in this case, and provide opinion testimony

          that they are ISIS documents. The exact identity of the UNITAD witness

          is being finalized and will be provided to the defense as soon as it is

          available.


                                          20
Case 2:18-cr-20495-DML-MKM ECF No. 102, PageID.336 Filed 12/31/20 Page 21 of 34




       • Cooperating Witness #1. Cooperating Witness #1 is a criminal defendant

          in a case in another district. Like Musaibli, in 2015, Cooperating Witness

          #1 left his American family to join ISIS. Like Musaibli, Cooperating

          Witness #1 was a member of the Tariq bin Ziyad brigade. Like Musaibli,

          Cooperating Witness #1 was injured while fighting on behalf of ISIS. After

          his injury, Cooperating Witness #1 worked in the administration

          department within the Tariq bin Ziyad brigade. In that capacity,

          Cooperating Witness #1 regularly updated and maintained some of the

          documents at issue here, including the Tariq bin Ziyad roster and the

          payroll records.

       • George White. Mr. White works at the National Media Exploitation Center

          (NMEC) in Bethesda, Maryland. NMEC was established in late 2001 to

          coordinate FBI, CIA, Defense Intelligence Agency (DIA), and National

          Security Agency (NSA) efforts to analyze and disseminate information

          gleaned from millions of pages of paper documents, electronic media,

          videotapes, audiotapes, and electronic equipment seized by the U.S.

          military and intelligence community in Afghanistan, Iraq, and other

          foreign lands. Mr. White has spent the last several years reviewing and

          analyzing captured enemy material from around the world, with much of

          his time focusing on ISIS documents. Mr. White has reviewed thousands

                                         21
Case 2:18-cr-20495-DML-MKM ECF No. 102, PageID.337 Filed 12/31/20 Page 22 of 34




          of documents recovered in formerly controlled ISIS territories. Mr. White

          will testify about the typical trademarks of ISIS documents and how the

          documents the United States offers here are consistent with the ISIS

          documents he has reviewed.

       • FBI Special Agent Mike Frost. As Coalition Forces advanced on ISIS to

          recapture land in Iraq and Syria, they frequently collected or received

          documents, computers, cell phones, electronic storage media, and other

          materials left behind by, or collected from, retreating ISIS fighters and

          administrative personnel. That material was transported to a Regional

          Exploitation Center (REC) where various analysts mined the data for

          information. Some of the documents identifying Musaibli as an ISIS

          fighter described above were collected in Iraq and/or Syria and taken to

          the REC. Special Agent Frost was assigned to a REC when Coalition

          Forces collected some of the documents at issue in this case. Special Agent

          Frost will testify about how documents are handled at the REC and his

          recollection about the circumstances of collection of some of the

          documents related to Musaibli.

       Rule 901(b)(4) provides another means of authenticating these documents.

 That rule indicates that authentication can be met by documents’ distinctive

 characteristics such as “appearance, contents, substance, or internal patterns . . .


                                           22
Case 2:18-cr-20495-DML-MKM ECF No. 102, PageID.338 Filed 12/31/20 Page 23 of 34




 taken in conjunction with circumstances.” See Fed. R. Evid. 901(b)(1) and (b)(4).

 The “circumstances” referred to in subsection (b)(4) include circumstances

 surrounding discovery of the documents. See United States v. Crosgrove, 637 F.3d

 646, 658 (6th Cir. 2011) (relying in part on evidence of where a document originated

 in deeming the document properly authenticated); United States v. Harvey, 117 F.3d

 1044, 1049 (7th Cir. 1997) (approving introduction of written materials as

 sufficiently authenticated because they were found in an isolated campsite occupied

 only by the defendant); United States v. Arce, 997 F.2d 1123, 1128 (5th Cir. 1993)

 (finding the fact that drug ledgers were discovered in known drug trafficker’s home

 to be evidence of authenticity); United States v. Helmel, 769 F.2d 1306 (8th Cir.

 1985) (finding gambling ledger sufficiently authenticated even though author of the

 ledger was unknown because the contents of the ledger were such that only those

 persons acquainted with the particular transactions and persons involved could have

 written them, the ledger was found in one of the defendant’s homes, and the names

 in the ledger corresponded to members of the gambling enterprise).

       Here, the ISIS documents contain several indicators of their veracity as

 genuine ISIS documents. Most or all of the documents are written on ISIS letterhead

 or contain ISIS stamps. The various payroll spreadsheets contain internal patterns

 reflecting how ISIS determined how much its fighters are paid, such as the name,

 date of birth, number of wives, number of children, ISIS census number, kunya,


                                          23
Case 2:18-cr-20495-DML-MKM ECF No. 102, PageID.339 Filed 12/31/20 Page 24 of 34




 brigade, and other identifying information and, notably, the information is largely

 consistent across the various documents with respect to Musaibli. Virtually all of the

 documents (payroll sheets, rosters, etc.) contained these categories of information,

 showing that ISIS consistently tracked this data regarding its soldiers. Moreover,

 documents are dated during the time Musaibli was a member of ISIS and were

 recovered in territory formerly controlled by ISIS. Finally, the specific nature of the

 contents of the documents are corroborated by the defendant’s own statements about

 his ISIS activities, along with his known birthdate, claimed nationality, and parental

 lineage. Taken together, with the expected testimony, the appearance, contents,

 internal patterns and the circumstances of the documents’ discovery establish that

 the documents are what the Government claims them to be—authentic ISIS records.

       B. Hearsay

       The rules on hearsay favor admissibility of the documents. Most obviously,

 the documents are not hearsay as they are co-conspirator statements. Even if

 considered hearsay, however, the documents are admissible under the business

 records and residual hearsay exceptions to the rule against hearsay.

       1. Co-Conspirator Statements

       Count 2 of the First Superseding Indictment charges Musaibli with conspiracy

 to provide material support to ISIS. A statement is not hearsay if it is offered against

 an opposing party and “was made by the party’s coconspirator during and in


                                           24
Case 2:18-cr-20495-DML-MKM ECF No. 102, PageID.340 Filed 12/31/20 Page 25 of 34




 furtherance of the conspiracy.” Fed. R. Evid. 801(d)(2)(E).6 To introduce such

 statements as evidence, the government must show three things by a preponderance

 of the evidence: (1) a conspiracy existed, (2) the defendant was a member of the

 conspiracy, and (3) the statement was made in the course and furtherance of the

 conspiracy. See United States v. Martinez, 430 F.3d 317, 325 (6th Cir. 2005). The

 statements themselves may be considered in determining admissibility under Rule

 801(d)(2)(E). See United States v. Clark, 18 F.3d 1337, 1341 (6th Cir. 1992) (en

 banc). Even a cursory analysis of these documents show that they are co-conspirator

 statements admissible under Rule 801.

        First, a conspiracy existed. The United States formally designated ISIS as a

 foreign terrorist organization in May 2014. “The existence of an agreement between

 two or more persons” to provide material support to ISIS constitutes a criminal

 conspiracy. See United States v. Alebbini, 979 F.3d 537, 544 (6th Cir. 2020)

 (citations omitted). In June 2014, when Abu Bakr al-Baghdadi publicly declared the

 Islamic State a Caliphate, he invited Muslims from around the world to join. See

 Timeline: the Rise, Spread, and Fall of the Islamic State, The Wilson Center, Oct.

 28, 2019, www.wilsoncenter.org/article/timeline (last visited on Dec. 7, 2020). And


 6       In this case, Musaibli has been charged with conspiring to provide material support to ISIS.
 It is well established, however, that the coconspirator exception to the rule against hearsay, is
 applicable even in cases where no conspiracy is charged or when the conspiracy charged is
 different from the conspiracy during which the statement offered was made. See, e.g., United
 States v. Swidan, 888 F.2d 1076, 1080-81 (6th Cir. 1989); United States v. Talley, 164 F.3d 989,
 999 n.4.
                                                 25
Case 2:18-cr-20495-DML-MKM ECF No. 102, PageID.341 Filed 12/31/20 Page 26 of 34




 tens of thousands of people, including Musaibli, answered Baghdadi’s call and

 pledged allegiance to the organization. When they joined ISIS, these foreign fighters

 entered into a criminal conspiracy.

       Second, Musaibli was a member of this conspiracy. Evidence from a variety

 of sources supports this conclusion. Musaibli electronically communicated with

 family and friends during his time with ISIS. In May 2016, he told a relative, “I am

 conducting jihad with the Islamic State against America and the Shi’ah country of

 Iran.” He later tells that same relative that his Emir was Abu Bakr Al-Baghdadi, and

 that the relative should “sign up with us.” In July 2016, Musaibli explained to his

 cousin that “jihad against the Shiites and Americans in Iraq,” was his legal

 obligation. To others, Musaibli confessed, “I came here and saw the truth. Jihad for

 the sake of God is the utmost sign of Islam”; “I am only fighting the army with a

 Kalashnikov and the 20,000 brothers here are doing the same”; and “The enemy

 entered the land of Muslims in Iraq, so we must fight.” Musaibli even encouraged

 his brother to come to the Islamic State.

       Besides his own statements, the very documents at issue here support a finding

 that Musaibli was a member of the conspiracy. The documents consistently list

 Musaibli by his ISIS census number, his kunya, date of birth, and claimed country

 of origin. The documents contain dozens of other foreign fighters listed alongside

 Musaibli. Moreover, the government anticipates that at least one cooperating witness


                                             26
Case 2:18-cr-20495-DML-MKM ECF No. 102, PageID.342 Filed 12/31/20 Page 27 of 34




 will testify that the witness was with Musaibli in the Tariq bin Ziyad brigade. Tariq

 bin Ziyad was a well-known group consisting mainly of foreign fighters. Thus,

 through his own admission and other evidence, the United States will show that

 Musaibli was a member of the conspiracy.

       Third, and finally, the government must show that the statements were made

 in the course and furtherance of the conspiracy. Martinez, 430 F.3d at 325. “A

 statement is made in furtherance of a conspiracy if it was intended to promote

 conspiratorial objectives; it need not actually further the conspiracy.” United States

 v. Carter, 14 F.3d 1150, 1155 (6th Cir.1994). “[S]tatements which identify the

 participants and their roles in the conspiracy are made ‘in furtherance’ of a

 conspiracy.” United States v. Clark, 18 F.3d 1337, 1342 (6th Cir. 1994) (collecting

 cases) (finding statement that identified an individual as a participant of the

 conspiracy and commented on that individual’s inadequate performance in his role

 were admissible under Rule 801(d)(2)(E)). Moreover, a statement is admissible

 under Rule 801(d)(2)(E) even when the declarant’s identity is unknown, provided

 that the government shows that the unknown declarant was more likely than not a

 conspirator. Martinez, 430 F.3d at 326.

       From payroll records to rosters to structural documents, the records all relate

 to the Islamic State running its territories as a government. Running the Caliphate as

 a legitimate government was one of the objectives of the ISIS conspiracy.


                                           27
Case 2:18-cr-20495-DML-MKM ECF No. 102, PageID.343 Filed 12/31/20 Page 28 of 34




 Importantly, too, throughout the course of its existence as a Caliphate, ISIS engaged

 in repeated battles with Coalition Forces. Therefore, documents setting forth

 payments made to fighters, listing available fighters through rosters, documenting

 medical care provided to soldiers, and having a well-organized state all relate to

 important conspiratorial objectives. Accordingly, documents reflecting those

 functions were made in the course of and in furtherance of the conspiracy.

       The Sixth Circuit has repeatedly affirmed the admission of documents in

 criminal cases where the documents involve information about a large conspiracy,

 even when only one or two of its members are on trial. The most common examples

 involve drug ledgers. See United States v. Goshen, 14 F.3d 602 (6th Cir. 1993)

 (affirming admissibility of drug ledgers as co-conspirator statements, noting that the

 statements were made in furtherance of the conspiracy because they allowed

 members to better manage the conspiracy’s business); United States v. Breitkreutz,

 977 F.2d 214, 218–19 (6th Cir. 1992) (affirming admissibility of a drug ledger, even

 where the author of the ledger was unknown). Beyond drug ledgers, the Sixth Circuit

 has applied the co-conspirator hearsay exception to a day planner where the entries

 reflected loans made in a vote-buying scheme. See United States v. Shrout, 298 Fed.

 Appx 479, 482 (6th Cir. 2008).

       An espionage case, United States v. Squillacote, 221 F.3d 542, 564 (4th Cir.

 2000), is instructive. There, the defendants were charged with various offenses


                                          28
Case 2:18-cr-20495-DML-MKM ECF No. 102, PageID.344 Filed 12/31/20 Page 29 of 34




 related to their espionage activities on behalf of East Germany and other countries.

 At trial, the government introduced documents “that the government purchased . . .

 from unidentified sources.” Id. at 564. The documents were created by East

 Germany’s intelligence service and contained information about the defendants’

 addresses, their code names, and the operations to which the defendants were

 assigned. Id. at 552. The district court admitted the documents as coconspirator

 statements. Id. at 563. On appeal, the Fourth Circuit affirmed the admission of the

 documents. The court of appeals found that the documents were created during the

 course of the conspiracy and that “there can be no real dispute that, by compiling the

 information contained in the disputed documents—the Appellants’ real and code

 names, their addresses, the object of their assignments, how they could be

 contacted—the GDR was acting in furtherance of the conspiracy.” Id.

       Likewise, in United States v. Hamama, 2010 WL 2649877 (E.D. Mich. June

 30, 2010) (Edmunds, J.), the defendant was charged with conspiracy to act as an

 agent of a foreign government (in violation of 18 U.S.C. §§ 371 and 951) and the

 government sought to admit documents from the Iraqi Intelligence Service (“IIS”).

 Prior to trial, the court held an evidentiary hearing regarding IIS documents, which

 had been acquired following the United States’ invasion of Iraq in 2003. Like the

 documents at issue here, some of the IIS documents were found by United States

 military forces operating in Iraq while others were obtained from an Iraqi opposition


                                          29
Case 2:18-cr-20495-DML-MKM ECF No. 102, PageID.345 Filed 12/31/20 Page 30 of 34




 group operating in Iraq. Id. at *2. In admitting the documents, the court heard and

 credited the testimony of experts and former IIS officials to authenticate the

 documents. Relying on Squillacote, Judge Edmunds found that the documents were

 co-conspirator statements and therefore not barred by the rule against hearsay. See

 id. at *15-*18. In admitting the documents, the court highlighted that the conspiracy

 was shown not just by the documents themselves, but also by statements of the

 defendant and the testimony of the former IIS officials. See id. at *16-*18.

       Here, just like Squillacote and Hamama, the documents consist of a

 government-like organization compiling information about its assets—in this case

 foreign fighters—to track these assets’ contribution to the conspiracy. Information

 about members of the Islamic State, including their kunyas, number of family

 members, amount of payment, notes about their activities in battle, and unique

 identifying information, all serve to assist this highly-organized organization in

 determining how best to use its resources. The documents, therefore, were made in

 furtherance of the conspiracy.

       2. The Exception for Records of Regularly Conducted Activity
       Even if the documents are hearsay, Federal Rule of Evidence 803(6)’s

 exception to the hearsay rule for records of regularly conducted activity allows for

 their admission. That rule provides an exception for:




                                          30
Case 2:18-cr-20495-DML-MKM ECF No. 102, PageID.346 Filed 12/31/20 Page 31 of 34




       A record of an act, event, condition, opinion, or diagnosis if:

       (A)    the record was made at or near the time by—or from information
              transmitted by—someone with knowledge;

       (B)    the record was kept in the course of a regularly conducted activity of a
              business, organization, occupation, or calling, whether or not for profit;

       (C)    making the record was a regular practice of that activity;

       (D)    all these conditions are shown by the testimony of the custodian or
              another qualified witness, or by a certification that complies with Rule
              902(11) or (12) or with a statute permitting certification; and

       (E)    the opponent does not show that the source of information or the
              method or circumstances of preparation indicate a lack of
              trustworthiness.

 Fed. R. Evid. 803(6). To qualify for the business record exception, the government

 must lay a foundation “through the testimony of the custodian or other qualified

 witness.” United States v. Baker, 458 F.3d 513, 518 (6th Cir. 2006). The Sixth

 Circuit has explained that “[t]he phrase ‘other qualified witness’ is given a very

 broad interpretation. To be an ‘other qualified witness,’ it is not necessary that the

 person laying the foundation for the introduction of the business record have

 personal knowledge of their preparation. All that is required of the witness is that he

 or she be familiar with the record-keeping procedures of the organization.” Id. at

 519; see also United States v. Collins, 799 F.3d 554, 584 (6th Cir. 2015) (explaining

 that the meaning of “another qualified witness should be given the broadest

 interpretation”); United States v. Sachs, 801 F.2d 839, 843 (6th Cir. 1986) (noting

                                           31
Case 2:18-cr-20495-DML-MKM ECF No. 102, PageID.347 Filed 12/31/20 Page 32 of 34




 that the witness’s lack of personal knowledge goes to the credibility that should be

 accorded that witness’s testimony, not the admissibility of the statements). As this

 Circuit has held, the foundation for admitting business records under Rule 803(d),

 “may be laid, in whole or in part, by the testimony of a government agent or other

 person outside the organization whose records are sought to be admitted. The only

 requirement is that the witness be familiar with the record keeping system.” United

 States v. Collins, 799 F.3d 554, 584 (6th Cir. 2015).

       Here, the various ISIS documents reflect an important goal of the

 organization: to create and run a separate nation living under Sharia law. See What

 is “Islamic State?”, Dec. 2, 2015, www.bbc.com/news/world-middle-east-

 29052144 (last visited Dec. 14, 2020). To achieve that goal, ISIS focused as much

 on its bureaucracy as it did on its fight against Coalition Forces. Thus, the steady

 keeping of records of its regularly conducted activity—like paying its members—

 served an important role in the criminal enterprise.

       As set forth in the authentication section of this motion, the United States will

 call a variety of witnesses who are familiar with ISIS’s record keeping procedures

 and documents. The government expects these witnesses will confirm that the

 records outlined in this motion meet the requirements of Rule 803(6).




                                           32
Case 2:18-cr-20495-DML-MKM ECF No. 102, PageID.348 Filed 12/31/20 Page 33 of 34




       3. Residual Hearsay Exception

       Finally, the residual hearsay exception also applies to these documents.

 Federal Rule of Evidence 807 permits evidence to be admitted if it has sufficient

 “circumstantial guarantees of trustworthiness,” and “it is more probative on the point

 for which it is offered than any other evidence that the proponent can obtain through

 reasonable efforts.” Fed. R. Evid. 807. Here, the evidence of the trustworthiness of

 the ISIS documents is significant. The documents were discovered in ISIS-

 controlled territory, during the conflict between Coalition Forces and ISIS, typically

 on ISIS letterhead or with ISIS stamps. Moreover, most of the documents contain

 similar information—such as kunyas, number of wives, number of children,

 payment amount, census number, etc.—providing an internal consistency that

 further supports their trustworthiness. See, e.g., Hamama, 2010 WL 2649877 at *19

 (applying the residual hearsay exception after finding the documents trustworthy

 based on the testimony of former Iraqi Intelligence Service officials and experts);

 United States v. Dumeisi, 424 F.3d 566 (7th Cir. 2005) (affirming the district court’s

 finding of the residual exception to IIS files).




                                            33
Case 2:18-cr-20495-DML-MKM ECF No. 102, PageID.349 Filed 12/31/20 Page 34 of 34




                                      IV
                                  CONCLUSION

       For these reasons, the government respectfully requests that the Court hold an

 evidentiary hearing before trial regarding the admissibility of the ISIS documents.

                                               MATTHEW SCHNEIDER
                                               United States Attorney

                                               s/Kevin M. Mulcahy
                                               Kevin M. Mulcahy
                                               Hank Moon
                                               Assistant United States Attorney
                                               211 W. Fort Street, Suite 2001
                                               Detroit, MI 48226
                                               Kevin.Mulcahy@usdoj.gov
                                               (313) 226-9713

 Date: December 31, 2020


                    CERTIFICATE OF SERVICE

         I hereby certify that on December 31, 2020, I electronically filed the
 foregoing document using the ECF system, which will send notification of filing to
 the counsel of record.

                                 s/Kevin M. Mulcahy
                                 Assistant U.S. Attorney




                                          34
